Citation Nr: 1731775	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  09-31 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hand and wrist disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel



INTRODUCTION

The Veteran served in the Army National Guard from June 1960 to June 1964.  During that time, he served on active duty for training (ACDUTRA) from July 1960 to December 1960, and on active duty under Presidential call from September 30, 1962 to October 9, 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which determined that new and material evidence had not been submitted to reopen the previously denied claim.  

In February 2014, the Board reopened the new and material evidence claim, and then remanded the service connection issue to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  In March 2016, the Board remanded the claim again to the AMC for further evidentiary development.  The appeal has now been returned to the Board for appellate disposition. 

Since the AMC issued the January 2017 supplemental statement of the case (SSOC), the Veteran has submitted new evidence, along with waivers of consideration of this evidence by the AMC.


FINDING OF FACT

The preponderance of the competent and credible evidence weighs against finding that the Veteran's bilateral hand and wrist disabilities were incurred in or attributable to service.



CONCLUSION OF LAW

The criteria for service connection for bilateral hand and wrist disabilities have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA and identified private treatment records with the claims file.  The Veteran was on active duty for 9 days.  VA obtained a report of medical examination while the Veteran was on ACDUTRA in 1960.  However, no other service treatment records were obtained.  In the October 2007 rating decision denying the Veteran's claim, the RO made a finding and provided the Veteran the following notice: "[n]o service medical records were available for review.  Efforts to obtain service medical records from all potential sources were unsuccessful.  If there records are located at a later date, this decision will be reconsidered.  If a different decision results, that decision will be effective as of the date of this pending claim."  The Veteran at no point references a specific instance where an event in service triggered his current disabilities and did not say he sought medical treatment while on ACDUTRA or active duty.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

During the appeal period, the Veteran was afforded a VA examination in May 2014 and obtained an addendum opinion in July 2016.  The Board has carefully reviewed the VA examination and addendum opinion of record and finds that the addendum opinion, along with the other evidence of record, is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As noted in the Introduction, the Board last remanded the claim in March 2016.  In pertinent part, the Board instructed the AMC to: (1) obtain Social Security Administration (SSA) records or a written statement declaring their unavailability; (2) obtain pertinent VA outpatient records, to include treatment records from the Jackson VAMC since February 2014; (3) obtain an addendum opinion to the April 2014 VA hand and finger, and wrist examination reports; and (4) readjudicate the claim.  

In regard to the addendum VA opinion, after reviewing the record, the examiner was to: (1) note that while the April 2014 examination reports show that the Veteran reported that he "does not recall any specific injury to either the wrists or the hands while in the military," it appears from a review of the Veteran's statements of record that it is his contention that the general performance of his service duties caused permanent disability to his wrists and hands; (2) indicate whether any disability of his wrists and hands is consistent with the alleged injury mechanism; and (3) indicate whether it is not possible to provide the requested opinion without resort to speculation, and state why speculation would be required in this case (e.g., the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, there are insufficient facts or data within the claims file, etc).  

In June 2016, VA, as instructed, requested the Veteran's SSA records.  A few weeks later, SSA stated that they could not furnish the requested documents because they had been destroyed and further efforts to obtain then would have been futile.  See June 2016 SSA national records center response.  The AMC also obtained outstanding VA treatment documents and associated them with the evidentiary record.  In July 2016, after reviewing the record, a VA examiner propounded an addendum opinion as to the etiology of the Veteran's hand and wrist disabilities.  The examiner provided reasoned opinions and addressed the Veteran's contentions about general performance of his service duties and whether they caused permanent disability to his hands and wrists.  See July 2016 VA examination.  As stated above, the AMC readjudicated the claim in a January 2017 SSOC.

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure substantial compliance).
The Veteran has not made VA aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2017).

II.  Service Connection for Bilateral Hand and Wrist Disabilities

The Veteran filed to reopen his claim for entitlement to service connection for bilateral hand and wrist disabilities in October 2006.  The Board reopened his claim in February 2014.

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §1131.  

"Active service" includes any period of ACDUTRA during which the Veteran was disabled or died from a disease or injury incurred or aggravated in the like of in line of duty.  See 38 U.S.C.A. § 3.6 (2017).

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first element under Shedden is met.  At the May 2014 VA examination, the examiner stated that the Veteran was found to have a healed right hand knife laceration, nodular thickening palm of left hand compatible with Dupuytren's disease, and bilateral wrist arthralgia.   

As to the second Shedden element, the Veteran's report of medical examination on November 26, 1960 did not include any complaints or self-reports of hand or wrist problems.  Rather, the Veteran self-reported "usual childhood diseases" such as the mumps with "no complications" and "occasional sinusitis."  The Veteran was on active duty for nine days and did not report any incidents or trauma that would have contributed to his disabilities.  While in the Army National Guard, the Veteran served as a cannoneer and, without specificity, has stated that his general military duties contributed to his current conditions.  See July 2016 VA addendum opinion.  As such, the Board finds that the second Shedden element is met as to the limited extent that the Veteran performed his duty as a cannoneer while on ACDUTRA and active duty.        

As such, the crux of this case centers on whether the Veteran's hand and wrist disabilities were attributable to time spent in service.  In a July 2016 VA addendum opinion, a VA examiner opined that the Veteran's bilateral hand and wrist disabilities were less likely than not etiologically related the Veteran's service.  The examiner considered service treatment records, private medical records, military service, and VA medical records in arriving at the conclusion.  

The examiner reasoned that "general performance" in using the Veteran's hands for 6 months of ACDUTRA and active duty while also participating in 4 years of inactive Guard duty "would not be sufficient for causing permanent disability."  The conditions are not consistent with being caused by the general performance of military duty.  Further the examiner stated that "[t]here is no indication by his actions that he could have caused the claimed conditions by his time in the military."  Id.  The examiner further explained that there are "no records that would suggest that [he] did anything on active duty to result in a Dupuytren's contracture or an arthralgia or any other condition of the hand or wrist."  Id.  

Importantly, the Veteran has not alleged that any incident in service or during training caused his hand or wrist disabilities.  Rather, the Veteran stated that "though there is no medical record of my hand and arm conditions, I was told by my VA medical provider that my current condition was aggravated by my time on active duty."  See July 2009 VA Form 9.  Almost five years later, the Veteran received a letter stating he may submit lay statements addressing whether there is a relationship between his disabilities and service.  See February 2014 VA letter.  In response, the Veteran stated that the "[o]nly additional evidence to support claims of pronation-supination would be there at VA in Jackson, MS.  Pain level and loss of use of hands both increased since first diagnosed by VA in Jackson, MS.  Pain clinic injection provide temporary relief for a short period of time."  See March 2014 Veteran statement.

The Board has reviewed the Veteran's VA treatment records and finds no statement showing a VA medical provider telling the Veteran that his current conditions were aggravated by his time on active duty.  Nevertheless, the Veteran has an extensive VA treatment record.  Per VA treatment record, the Veteran has a note stating "impairment: supination/pronation (10%)" and "Bone Condition (0%)" as early as February 1998.  However, the claims file has no record of the Veteran receiving service connection for any disability with VA.  

In December 1998, the Veteran was consulted to occupational therapy from pain management.  See December 1998 treatment record.  The Veteran suffered a stroke in January 1998 and suffered from weakness and pain.  At the time, the Veteran was not working, not driving, and performed self-care with supervision and minimal assistance.  Id.  Further, the Veteran did not perform any extended activities of daily living (ADL) such as cooking, managing his money independently, house cleaning, or clothes management.  His elbow flexion/extension, supination/pronation, and wrist flexion/extension were within normal limits.  Id.  18 months later, the Veteran had no cyanosis, clubbing, or edema of the extremities and presented with no physical complaints.  See June 2000 VA treatment record.  Almost 10 years later, the Veteran was diagnosed with impairment of supination/pronation of the hands.  See January 2010 VA treatment record.

At a May 2014 VA examination, the Veteran gave a comprehensive medical history regarding his hands and wrists.  Specifically, he said he was having problems with both wrists and hands "for a number of years," yet did not "recall any specific injury to either the wrists or the hands while in the military."  See May 2014 VA examination.  As stated above, he served in the National Guard from June 1960 to June 1964 and was called up to active duty from September 30, 1962 to October 9, 1962 for the "Ole Miss crisis."  Otherwise, the Veteran had weekend drills and yearly summer camp.  Further, the Veteran said he was diagnosed as having "supination/pronation" at the Jackson VA, but did not remember how long ago it was made.  Id.   After reviewing the Veteran's records, the examiner found a clinic note from July 20, 2005 noting that the Veteran had complaints of right elbow pain for several months.  The Veteran also said he had "pain in the right arm in the right elbow region which starts in the right hand and wrist and travels up the right arm to the elbow.  On the left, the pain starts in the left hand and wrist and travels up the left arm to the left shoulder and even into the neck."  Id.  The Veteran then reported poor function of the hands, as he frequently drops items from his hands.  Further, the examiner noted that electrical studies of the upper extremities on April 30, 2014 were consistent with right ulnar nerve entrapment neuropathy at the elbow and bilateral C6 radiculopathy, incomplete.  Id.
  
The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to offer opinions on complex medical matters.  Whether the Veteran's job duties and actions on active duty caused his hand and wrist disabilities cannot be determined by mere observation alone.  The Board finds that determining the etiology of the Veteran's current hand and wrist disabilities are not within the realm of knowledge of a non-expert, and concludes that his nexus opinion in this regard is not competent evidence and therefore not probative of whether his hand and wrist disabilities are directly related to his active duty service.  Accordingly, the Board affords more probative weight to the opinion of the July 2016 VA examiner.  Thus, the Board denies the Veteran's claim for entitlement to service connection for hand and wrist disabilities because the preponderance of the evidence weighs against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Service connection for bilateral hand and wrist disabilities is denied.  




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


